Per Curiam:.
On tbe admissions in tbe pleadings offered in evidence by tbe plaintiff, tbe court held that tbe burden of proof on tbe issue submitted to tbe jury, without objection, was on tbe defendant. In tbis there was no error. Trust Co. v. Anagnos, 196 N. C., 327, 145 S. E., 609. Tbe evidence offered by tbe plaintiff in contradiction of tbe evidence offered by tbe defendant was properly admitted. Swift & Co. v. Aydlett, 192 N. C., 340, 135 S. E., 141. Tbe evidence was submitted to tbe jury under instructions which are free from error. Tbe defense relied on by tbe defendant was not sustained. There is no error in tbe judgment. It is affirmed.
No error.